OPINION — AG — ** GRAND RIVER DAM AUTHORITY — ENLARGING ITS POWERS — POLITICAL SUBDIVISION ** (1) NEITHER HOUSE BILL NO. 1053, VIOLATES ARTICLE X, SECTION 17, FORBIDDING COUNTIES, CITIES, TOWNS OR INCORPORATED DISTRICTS FROM BECOMING STOCKHOLDERS IN ANY COMPANIES, ASSOCIATIONS, OR CORPORATIONS OR OBTAINING OR APPROPRIATING MONEY FOR OR LEVYING ANY TAX OR LOANING THEIR CREDIT TO ANY CORPORATION, ASSOCIATION OR INDIVIDUAL; (2) NEITHER HOUSE BILL NO. 1053, VIOLATES ARTICLE X, SECTION 26, ARTICLE X, SECTION 27, LIMITING THE INDEBTEDNESS OF POLITICAL SUBDIVISION OF THE STATE; (3) NEITHER HOUSE BILL NO. 1053, VIOLATES ARTICLE X, SECTION 29, REQUIRING THE APPROVAL AND ENDORSEMENT OF THE ATTORNEY GENERAL AND THE STATE AUDITOR AND INSPECTOR OF AND UPON BONDS ISSUE BY THE STATE OF OKLAHOMA WHICH BECOME AN INDEBTEDNESS OF THE STATE OF OKLAHOMA; (4) NEITHER HOUSE BILL NO. 1053, VIOLATES ARTICLE V, SECTION 46, WHICH FORBIDS THE LEGISLATURE FROM ENACTING LOCAL AND SPECIAL LAWS UPON CERTAIN SUBJECTS ENUMERATED THEREIN; (5) NEITHER HOUSE BILL NO. 1053, VIOLATES ARTICLE V, SECTION 51 WHICH FORBIDS THE LEGISLATURE FROM PASSING LAWS GRANTING EXCLUSIVE RIGHTS, PRIVILEGES OR IMMUNITIES TO ANY ASSOCIATION, CORPORATION OR INDIVIDUAL; (6) NEITHER HOUSE BILL NO. 1053, VIOLATES OKLAHOMA ARTICLE XVIII, SECTION 5, PROHIBITING MUNICIPALITIES FROM GRANTING EXTENDING OR RENEWING FRANCHISES WITHOUT MEETING CONDITIONS PRESCRIBED THEREIN; (7) NEITHER HOUSE BILL NO. 1053, VIOLATES ARTICLE XVIII, SECTION 7, WHICH PROVIDES THAT NO GRANT, EXTENSION OR RENEWAL OF ANY FRANCHISE OR OTHER USE OF THE STREETS, ALLEYS OR PUBLIC GROUNDS OR WAYS OF A MUNICIPALITY SAHLL CONTROL AND REGULATION OF THE USE AND ENJOYMENT THEREOF, AND FURTHER PROHIBITING THE SURRENDER OF THE POWER TO REGULATE CHARGES FOR PUBLIC SERVICES AND THE GRANTING OF ANY EXCLUSIVE FRANCHISE; (8) NEITHER HOUSE BILL NO. 1053, VIOLATES ARTICLE IX, SECTION 45, PERTAINING TO MONOPOLIES AND UNFAIR COMPETITION AND DISCRIMINATION IN TRADE. CITE: 62 Ohio St. 1 [62-1], 74 Ohio St. 85.12 [74-85.12], 74 Ohio St. 118.9 [74-118.9], 74 Ohio St. 118.12 [74-118.12], 62 Ohio St. 7.1 [62-7.1], 62 Ohio St. 7.2 [62-7.2] 74 Ohio St. 129.1 [74-129.1], 74 Ohio St. 129.3 [74-129.3], 74 Ohio St. 803.4 [74-803.4], 82 Ohio St. 861 [82-861], 82 Ohio St. 862 [82-862], 82 Ohio St. 863 [82-863], 82 Ohio St. 866 [82-866] [82-866], 82 Ohio St. 869 [82-869], 82 Ohio St. 870 [82-870] [82-870], 82 Ohio St. 874 [82-874], 82 Ohio St. 876 [82-876] [82-876], 82 Ohio St. 870.2 [82-870.2] (DONATIONS BY GIFT, GRAND RIVER DAM AUTHORITY IS NOT A POLITICAL SUBDIVISION SEE: SHELDON V. GRAND RIVER DAM AUTHORITY, BONDS, REVENUE, SPECIAL FUND DOCTRINE) (FLOYD W. TAYLOR), OPINION NO. 80-051, 82 Ohio St. 869 [82-869] (WATERS AND WATER RIGHTS PUBLIC FINANCE, TRUSTS AND POOLS, BONDS, LOCAL AND SPECIAL LAWS, CITIES AND TOWNS, COUNTY AND COUNTY OFFICERS) ** SEE: OPINION NO. 88-070 (1988)